IN THE SUPREME COURT OF THE STATE OF NEVADA


SPANISH HEIGHTS ACQUISITION                             No. 82868
COMPANY, LLC, A NEVADA LIMITED
LIAl3ILITY COMPANY; AND SJC
VENTURES HOLDING COMPANY,
LLC, D/B/A SJC VENTURES, LLC, A
DELAWARE LIMITED LIABILITY
COMPANY,
                                                          FILED
                   Appellants,                             JUN 0 6 2022
                   vs.
                                                                      ROWN
CBC PARTNERS I, LLC, A FOREIGN                         cLERissFAUPAReME COURT
                                                       BY "`")
LIMITED LJABILITY COMPANY; CBC                              OiPUTY CLERK   -r
PARTNERS, LLC, A FOREIGN
LIMITED LIABILITY COMPANY; 5148
SPANISH HEIGHTS, LLC, A NEVADA
LIMITED LIABILITY COMPANY; AND
DACIA LLC, A FOREIGN LIMITED
LIABILITY COMPANY,
                   Respondents.

                      ORDER DISMISSING APPEAL

            This is an appeal from a district court order resolving a motion
for a preliminary injunction in an action for declaratory relief and breach of
contract relating to real property. Eighth Judicial District Court, Clark
County; Elizabeth Goff Gonzalez, Judge.
            In the underlying action, appellants filed a motion for a
preliminary injunction seeking to prohibit respondents from proceeding on
any future notice of default and notice of breach and election to sell under
deed of trust, and from engaging in foreclosure activity and/or attempting
to foreclose on the subject property. The parties subsequently entered into
a stipulation agreeing that the district court would resolve five legal issues
at the "triar on the preliminary injunction motion. After the district court
                entered the challenged order on the preliminary injunction motion and the
                five legal issues, the parties entered into a settlement agreement wherein
                appellants agreed that if payments were not made in accordance with the
                terms of the settlement, respondents could resume their foreclosure of the
                property. Payments were not made, and the property was foreclosed upon.
                            Respondents now move to dismiss this appeal as moot. They
                contend there is no longer a justiciable controversy regarding the
                preliminary injunction order because of the settlement and subsequent
                foreclosure. Appellants do not dispute that the parties entered into a
                settlement, the settlement was not successful, and the subject property was
                foreclosed. They note that there has been no dismissal of the underlying
                action and a trial is upcoming on the remaining claims. Appellants assert
                that respondents seek to have the challenged order submitted to the jury
                and the jury instructed to follow the findings of fact and co7clusions of law
                therein. Therefore, appellants assert, there is a live justiciable controversy
                as the issues raised in this appeal affect the issues remaining in the district
                court.
                            This court agrees that appellants appeal from the order
                resolving its preliminary injunction motion has been rendered moot by the
                foreclosure. See Personhood Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d
                572, 574 (2010) (a case presenting a live controversy at its beginning may
                be rendered moot by subsequent events). There is no effective relief this
                court can grant appellants with respect to the foreclosure.            See id.

                Accordingly, the motion is granted and this appeal is dismissed.' To the
                extent appellants wish to challenge any findings of fact and conclusions of


                     'Given this dismissal, this court takes no action on respondents'
                motion for an extension of time to file the answering brief.
SUPREME COURT
       OF
    NEVADA


(0) 194U
                                                      2
                        law made within the order, those findings of fact and conclusion of law are

                        not independently appealable. See Ford v. Showboat Operating Co., 110
                        Nev. 752, 756, 877 P.2d 546, 549 (1994). But appellants may challenge them
                        in the context of any appeal from the final judgment in the underlying
                        matter, if appellants are aggrieved by that judgment. See NRAP 3A(b)(1).
                                    It is so ORDERED.




                                                                           J.
                                                Hardesty


                              ..444tkg             J.
                        Stiglich                                 Herndon




                        cc:   Chief Judge, Eighth Judicial District Court
                              Eighth Judicial District Court, Department 11
                              Charles K. Hauser, Settlement Judge
                              Maier Gutierrez & Associates
                              Mushkin & Coppedge
                              Eighth District Court Clerk




SUPREME COURT
        OP
     NEVADA


(0) I947A    dileige•
                                                            3